Citation Nr: 1211118	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  06-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tinea cruris of the groin.

2.  Entitlement to service connection for a liver condition, to include under 38 U.S.C.A. § 1151 as a result of VA treatment.   


REPRESENTATION

Appellant represented by:  To be clarified


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The claims file contains a Power of Attorney (POA), executed in February 1988,  appointing Disabled American Veterans  (DAV) as the Veteran's service representative.  In December 2011, an attorney submitted statements on the Veteran's behalf.  Generally, unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  The Veteran has not submitted a power of attorney for the attorney who submitted the VA Form 9 in December 2011.  It is unclear which organization or individual the Veteran desires to represent him.  Accordingly, no representative is listed on the title page of this decision and further clarification will be sought on this point.

The Board previously remanded this matter in May 2010.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2010 VA examination instructed the AMC/ RO to schedule the Veteran for VA examinations for his claimed disabilities.  A review of the claims file indicates that the VA examinations were scheduled, but the Veteran apparently was not able to attend the examinations.   

In December 2011, an attorney submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals).  The VA Form 9 submitted in December 2011 noted that the Veteran took exception to the Supplemental Statement of the Case stating that he failed to report, as the Veteran was hospitalized for treatment of brain cancer.  The VA Form 9 also indicated that the Veteran requested a DRO hearing immediately.  The Board finds that additional development is necessary.   

First, the AMC/ RO should contact the Veteran in order to clarify his representation.  

Second, the Veteran should be scheduled for a DRO hearing at the Houston RO, as requested in the December 2011, VA Form 9.

Finally, the AMC/ RO should contact the Veteran to ascertain whether he is able to report for the VA examinations.  If the Veteran indicates that he can report for a VA examination, one should be provided as ordered by the prior remand.  The Veteran should also be asked to identify any outstanding medical records that are pertinent to his claims.    

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must send the Veteran requesting him to clarify which organization or individual he desires to represent him.  The letter should further notify the Veteran that regulations of the Department of Veterans Affairs stipulate that only one service organization, attorney or agent may represent him at any one time on the same appeal.  The Veteran should be asked in the letter to clarify his choice of representation and execute the forms designating his representative, if appropriate.   

2.  The AMC/ RO should contact the Veteran to ascertain whether he is currently able to report for VA examinations.  If the Veteran indicates that he is able to attend VA examinations, such examinations should be scheduled.  If the Veteran indicates that he cannot attend a VA examination, this should be documented in the claims file.

3.  Schedule the Veteran for a VA examination to ascertain the current severity of tinea cruris.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should reflect that such a review was conducted.  The examiner should thoroughly examine the Veteran and should provide sufficient findings to evaluate the Veteran's skin disability under Diagnostic Code 7806.    

4.  Schedule the Veteran for an appropriate VA examination for his liver condition.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should reflect that such a review was conducted.   The examiner should address the following:

a.   The VA examiner should diagnose any current liver disability and should state an opinion as to whether a current liver disability is at least as likely as not (50 percent or greater likelihood) related to service, including the Veteran's period of service in Honduras, during which the Veteran testified he experienced nausea and jaundice.  The examiner should provide a detailed rationale for the opinion.

b.  The examiner should provide an opinion as to whether a current liver disability is at least as likely as not proximately due to, or caused by, medications the Veteran takes for his service-connected disabilities.  The examiner should provide a detailed rationale for the opinion.

c.  The examiner should state whether a current liver disability is aggravated by medications the Veteran takes for his service-connected disabilities.  The examiner should provide a detailed rationale for the opinion.  

5.  Request that the Veteran identify any outstanding medical records related to the claims on appeal.  If the Veteran identifies the records and provides appropriate consent, the AMC/ RO should attempt to obtain the records.  All efforts to obtain outstanding medical records should be documented in the claims file.  

6.  The Veteran should be contacted to determine if he still desires a hearing as requested on the December 2011 VA Form 9.  If desired, a hearing should be scheduled.  

7.   After the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


